— Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order of Family Court denying her objections to a Hearing Examiner’s order that dismissed her petition for upward modification of child support. The court did not err. Although petitioner showed some increase in respondent’s income, as well as in her own, she failed to show that the needs of the child were not being met (see, Matter of Brescia v Fitts, 56 NY2d 132; cf., Matter of Michaels v Michaels, 56 NY2d 924). Her financial *1015statement showed the child’s expenses as $200 per month and respondent has been paying $60 per week pursuant to the agreement incorporated in the judgment of divorce. (Appeal from Order of Niagara County Family Court, Halpin, J.— Child Support.) Present — Boomer, J. P., Pine, Lawton, Davis and Doerr, JJ.